Citation Nr: 1242332	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  08-03 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety, and posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from January 2002 to May 2002, January 2003 to February 2005, and August 2005 to December 2006.  He also apparently had a period of active duty service from May 2011 to May 2012, which has yet to be verified.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claims of entitlement to service connection for anxiety, depression, and PTSD.

In March 2010, the Board remanded this matter to obtain additional treatment records for the Veteran, including from the Minnesota Vet Centers in Duluth and Minneapolis, as well as the St. Paul Veterans Resource Center, the VAMCs in Minneapolis and St. Cloud; advise the Veteran if no such records were found; and, if the Veteran was found to have a clinical diagnosis of anxiety, depression, and/or PTSD, request a supplementary opinion from the clinician who performed the June 2007 VA examination.  As the requested development was accomplished, and no psychiatric diagnosis was discovered to trigger the necessity for a supplemental VA examination, the Board concludes that there was substantial compliance with the remand directives of March 2010.  Stegall v. West, 11 Vet. App. 268 (1998).

In November 2011, the Board again remanded this matter in order to verify the Veteran's current mailing address, to send him a copy of the May 2011 supplemental statement of the case (SSOC), and to schedule him for a VA examination.  The record reflects that the Veteran was resent a copy of the SSOC and notified of upcoming VA examinations, but then failed to report for these examinations.  Thus, the Board concludes there was substantial compliance with the remand directives of November 2011.  Stegall v. West, supra.

The record reflects that although the Veteran initially filed separate claims for service connection for depression, anxiety, and PTSD, in light of the Clemons case, the Board finds that the claims for service connection should be considered as set forth above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  Though a veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Essentially, the Court found that a veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the veteran.  Thus, the rationale behind the Clemons decision is instructive and applicable here, and the issue on appeal is as stated on the first page, encompassing all psychiatric disorders.


FINDING OF FACT

The competent and probative medical evidence of record preponderates against a finding that the Veteran has a mental disorder, to include anxiety, depression, and PTSD, related to any incident or event in military service; in addition, no psychosis was manifested within one year after service. 


CONCLUSION OF LAW

A psychiatric disorder, to include depression, anxiety, and PTSD, was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2006 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the December 2006 letter, the RO advised the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

With regard to the duty to assist, the Board also notes that VA has obtained all identified and available service and post-service treatment records for the Veteran.  With regard to a VA examination, the Board notes that the Veteran underwent a VA examination in June 2007, but, thereafter, this matter was remanded in order to schedule the Veteran for another VA examination/opinion.  The record reflects that in December 2011 and in October 2012, the Veteran was scheduled for, but failed to report for, VA examinations to determine whether he has a psychiatric disorder, to include depression, anxiety, and PTSD, that may be related to service.  

Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post- service treatment for a condition or other possible association with military service.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Although the Board determined in the November 2011 remand that an additional VA examination was necessary, and had the Veteran scheduled for VA examinations in December 2011 and October 2012, the record reflects that the Veteran was notified of, but did not report for, these examinations.  Thus, for reasons set forth below, the Board will conclude that the duty to assist has been satisfied in this regard.

With regard to the Veteran's address, the Board notes that in May 2011, the RO had sent an SSOC to the Veteran's address on [redacted], MN.  After that was returned to the RO as undeliverable, the Board remanded this matter to the AMC in order to resend the SSOC to the Veteran.  The record reflects that the SSOC was resent to the Veteran at an address on [redacted] in [redacted].  Thereafter, the record indicates that the Veteran was notified, at the [redacted] address, of the upcoming VA examination, but then he failed to report for that VA examination which had been scheduled for December 2011.  The AMC noted in the claims folder that there had been no response to the SSOC or the examination.  Thereafter, the AMC conducted an "address lookup" for the Veteran, which provided the [redacted] address for him.  Subsequently, the record indicates that the Veteran was notified, at the [redacted] address, of the rescheduled VA examination, but the Veteran then failed to report for the rescheduled VA examination in October 2012.  The Court has held that VA may rely on the "last known address" shown of record.  See Thompson v. Brown, 8 Vet. App. 169, 175   (1995).  Moreover, the Court has stated that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The burden is on the Veteran to keep VA apprised of his whereabouts; if he does not do so, there is no burden on the part of the VA to "turn up heaven and earth to find [him ]."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

In light of the foregoing, although another VA examination was warranted based on the Board's prior remand, because neither the representative (in the most recent informal hearing presentation) nor the Veteran have provided any specific or pertinent reasons as to why he has failed to respond or report for the VA examinations, because the Veteran did not keep VA apprised of his current address and did not respond to correspondence seeking additional information from him and attempting to schedule him for a VA examination, and because there has been no further response from the Veteran and no showing of good cause, another VA examination need not be scheduled and no additional assistance is required at this point to fulfill VA's duty to assist.  38 C.F.R. § 3.655. 

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background and Analysis

The Veteran contends that he suffers from PTSD, as well as an acquired psychiatric disorder, manifested by anxiety and depression, as a result of his combat experiences during service.

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation and etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

As noted above, the Veteran essentially contends he suffers from a psychiatric disorder as a result of his combat experiences during service.  Review of the Veteran's service personnel records reveals that he served in Iraq and Kuwait as a combat engineer during the Persian Gulf War.  His form DD 214 further shows that he received the Combat Action Badge.  With regard to his PTSD claim, the Board has conceded the Veteran's combat service, and found that his claimed in-service stressors are presumed to have occurred.  

As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Brammer v. Derwinski, supra.  In this case, however, the record does not show the Veteran has, or has had at any point during the claims process, a diagnosis of any psychiatric disability.  McClain v. Nicholson, supra.  In that regard, service treatment records (STRs) reveal no complaints of, treatment for or diagnosis of any psychiatric or psychological disorders during service.  Post service, the record reveals no diagnosis of or treatment for any psychiatric disorders.  Although the Veteran named numerous treatment sources, the record reflects that VA has attempted to obtain records from each source, but has basically been advised that no such records are available.  Further, on the VA examination in June 2007, the examiner noted that the Veteran had described two stressful situations in service that met Criterion A for PTSD, but found that the Veteran did not meet the full criteria for PTSD.  The examiner further noted that psychometric testing and clinical interview suggested that the Veteran demonstrated a mild level of distress at most and therefore probably did not exhibit any clinically significant psychiatric disorders at that time  The diagnostic impressions only listed an Axis I diagnosis of alcohol abuse, provisional.  And while the Veteran was scheduled for two subsequent VA examinations regarding this claim, he failed to report for either VA examination and has not provided any explanation for his absences.

Full consideration has been given to the Veteran's own assertions that he has a psychiatric disability, which he claims was caused by his combat experiences in service.  As noted above, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  While his combat status and reported PTSD stressors have been conceded, and the Veteran would be competent to report the circumstances of his combat service, as well as the symptoms and complaints he experienced thereafter, as a layperson, the Veteran simply does not have the competency to render a medical opinion on diagnosis or etiology of a condition.  Espiritu v. Derwinski, supra.  

Based upon the foregoing and the lack of competent medical evidence of any psychiatric disability, to include anxiety, depression, and PTSD, the Board concludes that the Veteran is not entitled to service connection for this disorder.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for an acquired psychiatric disability, to include anxiety, depression, and PTSD must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for an acquired psychiatric disability, to include depression, anxiety, and PTSD is denied. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


